THE STEELPATH MLP FUNDS TRUST OPPENHEIMER STEELPATH MLP SELECT 40 FUND OPPENHEIMER STEELPATH MLP ALPHA FUND OPPENHEIMER STEELPATH MLP INCOME FUND OPPENHEIMER STEELPATH MLP ALPHA PLUS FUND OPPENHEIMER STEELPATH MLP AND INFRASTRUCTURE DEBT FUND Supplement dated December 21, 2012to the Prospectus dated March 30, 2012 This supplement amends the Prospectus of the above referenced funds (each, a “Fund” and collectively, the “Funds”) and is in addition to any other supplements to the Funds’ Prospectus. ● On page 70, the section titled “Management of the SteelPath Funds—Advisory Fee” is deleted in its entirety and replaced with the following: Advisory Fee Under the terms of the Advisory Agreement, each Fund pays the Advisor an annualized fee based on the level of the Fund’s average daily net assets, at the rates set forth in the chart below. The advisory fee for each Fund is computed and paid monthly. Select 40 Fund * % Alpha Fund % Income Fund % Alpha Plus Fund % Infrastructure Debt Fund % * Prior to December 3, 2012, the Select 40 Fund paid the Adviser the annualized fee set forth in the table above.Effective December 3, 2012, the Fund pays the Advisor an annualized fee based on the level of the Fund’s average daily net assets, at a rate that declines on additional assets as the Fund grows: 0.70% of the first $3 billion of daily net assets, 0.68% of the next $2 billion, and 0.65% of daily net assets in excess of $5 billion. The advisory fee for the Fund is computed and paid monthly. December 21, 2012 THE STEELPATH MLP FUNDS TRUST OPPENHEIMER STEELPATH MLP SELECT 40 FUND OPPENHEIMER STEELPATH MLP ALPHA FUND OPPENHEIMER STEELPATH MLP INCOME FUND
